Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Onondaga County [Deborah H. Karalunas, J.], entered February 10, 2010) to review a determination of respondent New York State Division of Human Rights. The determination dismissed the complaint of retaliatory discriminatory practices related to employment.
*1395It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed for reasons stated in the decision of respondent New York State Division of Human Rights. Present—Scudder, P.J., Centra, Peradotto, Sconiers and Pine, JJ.